Exhibit 10.1

 

FOURTH AMENDMENT AND EXCHANGE AGREEMENT

 

This Fourth Amendment and Exchange Agreement (the “Agreement”) is entered into
as of the 21st day of November, 2017, by and between Helios and Matheson
Analytics Inc., a Delaware corporation with offices located at Empire State
Building, 350 5th Avenue, New York, New York 10118 (the “Company”) and the
investor signatory hereto (the “Holder”), with reference to the following facts:

 

A. Prior to the date hereof, pursuant to that Securities Purchase Agreement,
dated as of August 15, 2017, by and between the Company and the Holder (as
amended, the “August Securities Purchase Agreement”), the Company issued to the
Holder, among other things, (i) senior secured convertible notes, convertible
into shares of Common Stock (as defined in the August Securities Purchase
Agreement), in accordance with the terms thereof (including any senior secured
convertible note issued in exchange therefore, the “August Notes”, as converted,
the “August Conversion Shares”) and (ii) certain warrants to purchase Common
Stock (the “August Warrants”, as exercised, the “August Warrant Shares”).
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the August Securities Purchase Agreement.

 

B. Prior to the date hereof, pursuant to that Securities Purchase Agreement,
dated as of November 13, 2017 (as amended, the “November Securities Purchase
Agreement”), by and among the Company, the Holder and certain other investors
(the “Other Buyers”, and together with the Holder, the “Buyers”), the Company
issued to each Buyer, among other things, (i) a Series A Note (as defined in the
November Securities Purchase Agreement) (collectively, the “November Series A
Notes”) and (ii) a Series B Note (as defined in the November Securities Purchase
Agreement) (collectively, the “November Series A Notes”, and together with the
November Series A Notes, the “November Notes”).

 

C. The Company and the Holder desire to cause the Registration Statement (the
“Resale Registration Statement”) registering the resale, in part, of the August
Conversion Shares issuable upon conversion of the August Notes and the August
Warrant Shares issuable upon exercise of the August Warrants (in each case,
without regard to any limitation on conversion or exercise therein) to include
(the “Registration Allocation”): (i) 1,560,391 August Warrant Shares and (i)
1,455,302 August Conversion Shares issuable upon exercise of $5,821,208 in
aggregate principal amount of the August Notes.

 

D. The Company and the Holder further desire to exchange (collectively, the
“Exchange”) August Warrants exercisable into 10,000 August Warrant Shares (such
portion of the August Warrants, the “Exchanging Warrant”), for a new Warrant to
Purchase Common Stock, in the form attached hereto as Exhibit A, initially
exercisable into 10,000 shares of Common Stock (the “Exchange Warrant”, and as
exercised, including any and all shares of Common Stock issued or issuable
pursuant to the Exchange Warrant, the “Exchange Warrant Shares”, and together
with the Exchange Warrant, the “Securities”).

 



 

 

 

E. The Exchange is being made in reliance upon the exemption from registration
provided by Section 4(a)(2) and Rule 144(d)(iii)(2) of the Securities Act of
1933, as amended (the “Securities Act”).

 

F. The Company further desires (i) to obtain the right to amend the MoviePass
SPA (as defined in the November Securities Purchase Agreement), in order to
issue to MoviePass upon the closing of the transactions contemplated by the
MoviePass SPA, in lieu of shares of Common Stock, one or more promissory notes
convertible into or exchangeable for up to an aggregate of 4,000,001 shares of
Common Stock subject to obtaining approval of the Nasdaq Stock Market, pursuant
to Listing Rule 5635, of the issuance of such shares of Common Stock, which
shares shall be subject to the Lock-Up Agreement substantially in the form
attached as Exhibit J-1 to the MoviePass SPA (collectively, the “Modified MP
Transaction”) and (ii) to obtain a waiver such that neither the Modified MP
Transaction nor any other transactions contemplated by the MoviePass SPA (as may
be amended to effect the Modified MP Transaction) or the Investment Option
Agreement, dated October 11, 2017, between the Company and MoviePass shall be
deemed to be a Fundamental Transaction (as defined in the November Notes and the
August Notes) or a transaction that would trigger a redemption of the August
Warrant pursuant to Section 4(c)(i) of the August Warrant (collectively, the “MP
Waiver”).

 

G. The Holder desires to waive any right that the holders of the November Notes
may have to adjust the Conversion Price (as defined in the November Notes)
pursuant to Section 7 of the November Notes as a result of the issuance of the
Exchange Warrant or any of the Exchange Warrant Shares, which waiver shall be
binding on all existing and future holders of the November Notes in accordance
with Section 17 of the November Notes (the “November Notes Anti-Dilution
Waiver”).

 

H. The Holder desires to waive any right that the holders of the August Warrants
may have to adjust the Exercise Price and the number of Warrant Shares (each as
defined in the August Warrants) pursuant to Section 2 of the August Warrants as
a result of the issuance of the Exchange Warrant or any of the Exchange Warrant
Shares, which waiver shall be binding on all existing and future holders of the
August Warrants in accordance with Section 9 of the August Warrants (the “August
Warrants Anti-Dilution Waiver”).

 

I. The Holder desires to waive the Holder’s right to substitute the Variable
Price (as defined in the August Notes) of the Exchange Warrant for the
Conversion Price (as defined in the August Notes) and to waive the Holder’s
right to substitute the Variable Price (as defined in the August Warrants) of
the Exchange Warrant for the Exercise Price (as defined in the August Warrants)
(collectively, the “August Variable Price Securities Waiver”).

 

J. The Holder desires to waive any prohibition that may exist under any
provision of the Transaction Documents (as defined in the August Securities
Purchase Agreement) and the Transaction Documents (as defined in the November
Securities Purchase Agreement) with respect to the issuance of the Exchange
Warrant and any of the Exchange Warrant Shares and with respect to any cash
payments that the Company may make pursuant to the Exchange Warrant (the “August
and November Negative Covenants Waiver”).

 

K. The Holder desires to amend the definition of Permitted Indebtedness set
forth in the August Notes and the November Notes to include the Exchange
Warrant, to the extent the Exchange Warrant is deemed to constitute Indebtedness
(as defined in the August Notes and the November Notes) (the “Permitted
Indebtedness Amendment”).

 



 2 

 

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1. Waivers; Exchange. (a) The MP Waiver, the November Notes Anti-Dilution
Waiver, the August Warrants Anti-Dilution Waiver, the August Variable Price
Securities Waiver, the August and November Negative Covenants Waiver and the
Permitted Indebtedness Amendment shall each be effective as of the date of this
Agreement, (b) the Company shall use reasonable best efforts to cause the Resale
Registration Statement to register for resale the Registration Allocation of
August Conversion Shares and August Warrant Shares on or before December 31,
2017 (as provided in the Waiver executed by the Company and the Holder on
November 16, 2017) and shall not modify such Registration Allocation in the
Resale Registration Statement without the prior written consent of the Holder,
and (c) pursuant to Section 4(a)(2) and Rule 144(d)(iii)(2) of the Securities
Act, the Holder hereby agrees to convey, assign and transfer the Exchanging
Warrant to the Company in exchange for which the Company agrees to issue the
Exchange Warrant to the Holder (collectively, the “Transactions”). On the date
hereof, in connection with the Exchange, the Company shall cause to be delivered
to the Holder (or its designee) a certificate evidencing the Exchange Warrant at
the address for delivery set forth on the Schedule of Buyers to the August
Securities Purchase Agreement.

 

2. Ratifications; Amendments; Consents and Waivers.

 

(a) Ratifications. Except as otherwise expressly provided herein, the August
Securities Purchase Agreement, the November Securities Purchase Agreement, each
other Transaction Document (as defined in the August Securities Purchase
Agreement) and each other Transaction Document (as defined in the November
Securities Purchase Agreement), is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects, except that on and
after the date hereof: (i) all references in the August Securities Purchase
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the August Securities Purchase Agreement shall mean the
August Securities Purchase Agreement as amended by this Agreement, (ii) all
references in the other Transaction Documents (as defined in the August
Securities Purchase Agreement), to the “Securities Purchase Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Securities Purchase Agreement shall mean the August Securities Purchase
Agreement as amended by this Agreement, (iii) all references in the November
Securities Purchase Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import referring to the November Securities
Purchase Agreement shall mean the November Securities Purchase Agreement as
amended by this Agreement, and (iv) all references in the other Transaction
Documents (as defined in the November Securities Purchase Agreement), to the
“Securities Purchase Agreement”, “thereto”, “thereof”, “thereunder” or words of
like import referring to the Securities Purchase Agreement shall mean the
November Securities Purchase Agreement as amended by this Agreement.

 

(b) Additional August Amendment. Effective as of the fifth (5th) Trading Day
(with a partial day of trading on the Principal Market not considered a Trading
Day solely for such purpose) after the effective date of the Resale Registration
Statement in compliance with the Registration Allocation (or such other
allocation of August Conversion Shares and August Warrant Shares as agreed to in
writing with the Holder), (A) Section 4(j) (Additional Registration Statements)
and Section 4(k) (Additional Issuances of Securities) of the August Securities
Purchase Agreement hereby shall be amended and restated as “[Intentionally
Omitted]”, automatically without any further action on the part of the Company
or the Holder required, and (B) Clause (iii) of Section 13(n) (Restricted
Issuances) of the August Notes shall be deleted, automatically without any
further action on the part of the Company or the Holder required.

 



 3 

 

 

(c) November Amendments. Effective as of the date hereof,

 

(i) Section 4(j) (Additional Registration Statements) and Section 4(k)
(Additional Issuances of Securities) of the November Securities Purchase
Agreement are hereby amended and restated as “[Intentionally Omitted]”.

 

(ii) Clause (iii) of Section 14(n) (Restricted Issuances) of the November Notes
is hereby deleted.

 

(d) Modified MP Transaction Consent and Additional Waiver. Effective as of the
date hereof, the Holder hereby consents to the Modified MP Transaction and
hereby waives, solely with respect to the Modified MP Transaction, any provision
of the Transaction Documents (as defined in the August Securities Purchase
Agreement) or the Transaction Documents (as defined in the November Securities
Purchase Agreement) that would otherwise prohibit the Modified MP Transaction.

 

3. Representations and Warranties. As of the date hereof:

 

3.1 Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect (as defined below). As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Transaction Documents or (iii) the authority or
ability of the Company or any of its Subsidiaries to perform any of their
respective obligations under any of the Transaction Documents (as defined
below). Other than the Persons (as defined below) listed in the SEC Documents,
the Company has no Subsidiaries. For purposes of this Agreement, “Subsidiaries”
means any Person in which the Company, directly or indirectly, (I) owns any of
the outstanding capital stock or holds any equity or similar interest of such
Person, other than MoviePass, or (II) controls or operates all or any part of
the business, operations or administration of such Person, and each of the
foregoing, is individually referred to herein as a “Subsidiary.” For purposes of
this Agreement, (x) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and any Governmental Entity or any department or
agency thereof and (y) “Governmental Entity” means any nation, state, county,
city, town, village, district, or other political jurisdiction of any nature,
federal, state, local, municipal, foreign, or other government, governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal),
multi-national organization or body; or body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature or instrumentality of any
of the foregoing, including any entity or enterprise owned or controlled by a
government or a public international organization or any of the foregoing.

 



 4 

 

 

3.2 Authorization and Binding Obligation. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the Exchange Warrant and each of the other agreements entered into by the
parties hereto in connection with the transactions contemplated by the Exchange
Documents and to consummate the Transactions (including, without limitation, the
issuance of the Exchange Warrant) in accordance with the terms hereof). The
execution and delivery of the Exchange Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Exchange Warrant and the
reservation for issuance and issuance of Exchange Warrant Shares issuable upon
exercise of the Exchange Warrant has been duly authorized by the Company’s Board
of Directors and no further filing, consent, or authorization is required by the
Company, its Board of Directors or its stockholders, except as provided in
Section 11 hereof. This Agreement and the other Exchange Documents have been
duly executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.

 

3.3 No Conflict. The execution, delivery and performance of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Exchange Warrant and the reservation for issuance and issuance of Exchange
Warrant Shares issuable upon exercise of the Exchange Warrant) will not (i)
result in a violation of the Certificate of Incorporation (as defined below) or
any other organizational documents of the Company or any of its Subsidiaries,
any capital stock of the Company or any of its Subsidiaries or Bylaws (as
defined below) of the Company or any of its Subsidiaries, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including foreign, federal and state securities laws and regulations and the
rules and regulations of the Nasdaq Capital Market (the “Principal Market”) and
including all applicable federal laws, rules and regulations) applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected except, in the case of
clause (ii) or (iii) above, to the extent such violations that would not
reasonably be expected to have a Material Adverse Effect.

 



 5 

 

 

3.4 No Consents. Neither the Company nor any Subsidiary is required to obtain
any consent from, authorization or order of, or make any filing or registration
with (other than the filing with the Securities and Exchange Commission (the
“SEC”) of a Form D with the SEC, any other filings as may be required by any
state securities agencies, and approval by the Principal Market of a listing of
additional shares application in respect of the Exchange Warrant Shares as
required by Section 7 hereof), any court, governmental agency or any regulatory
or self-regulatory agency or any other Person, other than approval by the
Company’s stockholders of the issuance of all of the Exchange Warrant Shares, in
order for the Company to execute, deliver or perform any of its respective
obligations under or contemplated by the Exchange Documents, in each case, in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which the Company or any Subsidiary is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the date hereof, and neither the Company nor any of its
Subsidiaries are aware of any facts or circumstances which might prevent the
Company or any of its Subsidiaries from obtaining or effecting any of the
registration, application or filings contemplated by the Exchange Documents.

 

3.5 Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Holder contained herein, the offer and issuance by the Company
of the Securities is exempt from registration under the Securities Act pursuant
to the exemption provided by Section 4(a)(2) and Rule 144(d)(iii)(2) thereof.

 

3.6 Status of Notes; Issuance of Securities. The issuance of the Exchange
Warrant has been duly authorized and upon issuance in accordance with the terms
of the Exchange Documents and the August Warrant shall be validly issued, fully
paid and non-assessable and free from all Liens. Upon issuance in accordance
herewith or pursuant to the Exchange Warrant, as applicable, the Exchange
Warrant Shares, when issued, will be validly issued, fully paid and
nonassessable and free from all Liens with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.
By virtue of Rule 4(a)(2) and Rule 144(d)(iii)(2) under the Securities Act, each
of the Securities will have a Rule 144 holding period that will be deemed to
have commenced as of August 16, 2017, the date of the original issuance of the
August Note to the Holder.

 

3.7 Transfer Taxes. On the date hereof, all share transfer or other taxes (other
than income or similar taxes) which are required to be paid in connection with
the issuance of the Exchange Warrant to be issued hereunder will be, or will
have been, fully paid or provided for by the Company, and all laws imposing such
taxes will be or will have been complied with.

 



 6 

 

 

3.8 SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has timely filed all reports, schedules, forms, proxy
statements, statements and other documents required to be filed by it with the
SEC pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof, including without limitation, Current Reports on
Form 8-K filed by the Company with the SEC whether required to be filed or not
(but excluding Item 7.01 thereunder), and all exhibits and appendices included
therein (other than Exhibits 99.1 to Form 8-K) and financial statements, notes
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). The Company has delivered or
has made available to the Holder or its representatives true, correct and
complete copies of each of the SEC Documents not available on the EDGAR system.
As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto as in effect as of the time of filing. Such financial statements have
been prepared in accordance with generally accepted accounting principles
(“GAAP”), consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments which will not be material, either individually or in the
aggregate). No other information provided by or on behalf of the Company to the
Holder which is not included in the SEC Documents (including, without
limitation, information in the disclosure schedules to this Agreement) contains
any untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein not misleading, in the light
of the circumstance under which they are or were made. The Company is not
currently contemplating to amend or restate any of the financial statements
(including, without limitation, any notes or any letter of the independent
accountants of the Company with respect thereto) included in the SEC Documents
(the “Financial Statements”), nor is the Company currently aware of facts or
circumstances which would require the Company to amend or restate any of the
Financial Statements, in each case, in order for any of the Financials
Statements to be in compliance with GAAP and the rules and regulations of the
SEC. The Company has not been informed by its independent accountants that they
recommend that the Company amend or restate any of the Financial Statements or
that there is any need for the Company to amend or restate any of the Financial
Statements.

 

3.9 Absence of Certain Changes. Except as set forth in the SEC Documents, since
the date of the Company’s most recent financial statements contained in a Form
10-Q, there has been no material adverse change and no material adverse
development in the business, assets, liabilities, properties, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any of its Subsidiaries. Since the date of the Company’s most
recent financial statements contained in a Form 10-Q, neither the Company nor
any of its Subsidiaries has (i) declared or paid any dividends, (ii) sold any
assets, individually or in the aggregate, outside of the ordinary course of
business or (iii) except as disclosed in the SEC Documents, made any capital
expenditures, individually or in the aggregate, outside of the ordinary course
of business. Neither the Company nor any of its Subsidiaries has taken any steps
to seek protection pursuant to any law or statute relating to bankruptcy,
insolvency, reorganization, receivership, liquidation or winding up, nor does
the Company or any Subsidiary have any knowledge or reason to believe that any
of their respective creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so. The Company and its Subsidiaries, individually and on a
consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur on the date hereof, will not be
Insolvent.

 



 7 

 

 

3.10 No Undisclosed Events, Liabilities, Developments or Circumstances. Except
as set forth in the SEC Documents, no event, liability, development or
circumstance has occurred or exists, or is reasonably expected to exist or occur
with respect to the Company, any of its Subsidiaries or any of their respective
businesses, properties, liabilities, prospects, operations (including results
thereof) or condition (financial or otherwise), that (i) would be required to be
disclosed by the Company under applicable securities laws on a registration
statement on Form S-1 filed with the SEC relating to an issuance and sale by the
Company of its Common Stock and which has not been publicly announced, (ii)
would reasonably expected to have a material adverse effect on the Holder’s
investment hereunder or (iii) would reasonably be expected to have a Material
Adverse Effect.

 

3.11 Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any certificate of designation, preferences or rights of any
other outstanding series of preferred stock of the Company or any of its
Subsidiaries or Bylaws or their organizational charter, certificate of
formation, memorandum of association, articles of association, Certificate of
Incorporation or bylaws, respectively. Except as set forth in the SEC Documents,
neither the Company nor any of its Subsidiaries is in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation applicable to the
Company or any of its Subsidiaries, and neither the Company nor any of its
Subsidiaries will conduct its business in violation of any of the foregoing,
except in all cases for possible violations which could not, individually or in
the aggregate, have a Material Adverse Effect. Except as set forth in the SEC
Documents, without limiting the generality of the foregoing, the Company is not
in violation of any of the rules, regulations or requirements of the Principal
Market and has no knowledge of any facts or circumstances that could reasonably
lead to delisting or suspension of the Common Stock by the Principal Market in
the foreseeable future. During the two years prior to the date hereof, (i) the
Common Stock has been listed or designated for quotation on the Principal
Market, (ii) trading in the Common Stock has not been suspended by the SEC or
the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Company and each
of its Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit. There is no agreement,
commitment, judgment, injunction, order or decree binding upon the Company or
any of its Subsidiaries or to which the Company or any of its Subsidiaries is a
party which has or would reasonably be expected to have the effect of
prohibiting or materially impairing any business practice of the Company or any
of its Subsidiaries, any acquisition of property by the Company or any of its
Subsidiaries or the conduct of business by the Company or any of its
Subsidiaries as currently conducted other than such effects, individually or in
the aggregate, which have not had and would not reasonably be expected to have a
Material Adverse Effect on the Company or any of its Subsidiaries.

 



 8 

 

 

3.12 Transactions With Affiliates. Except as set forth in the SEC Documents, no
current or former employee, partner, director, officer or stockholder (direct or
indirect) of the Company or its Subsidiaries, or any associate, or, to the
knowledge of the Company, any affiliate of any thereof, or any relative with a
relationship no more remote than first cousin of any of the foregoing, is
presently, or has ever been, (i) a party to any transaction with the Company or
its Subsidiaries (including any contract, agreement or other arrangement
providing for the furnishing of services by, or rental of real or personal
property from, or otherwise requiring payments to, any such director, officer or
stockholder or such associate or affiliate or relative Subsidiaries (other than
for ordinary course services as employees, consultants, officers or directors of
the Company or any of its Subsidiaries)) or (ii) the direct or indirect owner of
an interest in any corporation, firm, association or business organization which
is a competitor, supplier or customer of the Company or its Subsidiaries (except
for a passive investment (direct or indirect) in less than 5% of the common
stock of a company whose securities are traded on or quoted through an Eligible
Market (as defined in the August Notes)), nor does any such Person receive
income from any source other than the Company or its Subsidiaries which relates
to the business of the Company or its Subsidiaries or should properly accrue to
the Company or its Subsidiaries. No employee, officer, stockholder or director
of the Company or any of its Subsidiaries or member of his or her immediate
family is indebted to the Company or its Subsidiaries, as the case may be, nor
is the Company or any of its Subsidiaries indebted (or committed to make loans
or extend or guarantee credit) to any of them, other than (i) for payment of
salary for services rendered, (ii) reimbursement for reasonable expenses
incurred on behalf of the Company, and (iii) for other standard employee
benefits made generally available to all employees or executives (including
stock option agreements outstanding under any stock option plan approved by the
Board of Directors of the Company).

 

3.13 Equity Capitalization.

 

(a) Definitions:

 

(i) “Common Stock” means (x) the Company’s shares of common stock, $0.01 par
value per share, and (y) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

 

(ii) “Preferred Stock” means (x) the Company’s blank check preferred stock,
$0.01 par value per share, the terms of which may be designated by the board of
directors of the Company in a certificate of designations and (y) any capital
stock into which such preferred stock shall have been changed or any share
capital resulting from a reclassification of such preferred stock (other than a
conversion of such preferred stock into Common Stock in accordance with the
terms of such certificate of designations).

 



 9 

 

 

(b) Authorized and Outstanding Capital Stock. As of the date hereof, the
authorized capital stock of the Company consists of (A) One Hundred Million
(100,000,000) shares of Common Stock, of which, 12,360,119 are issued and
outstanding as of the date hereof and 40,343,223 of which are reserved for
issuance pursuant to the Equity Incentive Plan (as defined in the November
Securities Purchase Agreement), the MoviePass SPA and the Company’s outstanding
Convertible Securities (as defined in the November Securities Purchase
Agreement) (not including the Exchange Warrant Shares), in each case exercisable
or exchangeable for, or convertible into, shares of Common Stock, and (B) Two
Million (2,000,000) shares of Preferred Stock, none of which are issued and
outstanding. No shares of Common Stock are held in the treasury of the Company.
In addition to the foregoing, the board of directors of the Company (and, where
applicable, the compensation committee thereof) have authorized the issuance of
the following shares of Common Stock which have not been issued as of the date
hereof: (I) beginning in 2018, 40,000 Form S-8 (“S-8”) registered shares per
year to each independent director of the Company (120,000 shares in total),
which shall be subject to an 18 month lockup agreement, a grant of 20,000 shares
of Common Stock to each independent director for services rendered during the
first two quarters of 2017 and a grant of 10,000 shares of Common Stock to each
independent director for services rendered and to be rendered during the third
and fourth quarters of 2017, all of which shall be subject to an 18 month lockup
agreement, (II) 50,000 unregistered shares to the Company’s Chief Innovation
Officer, which shall be subject to an 18 month lockup agreement, (III) 150,000
S-8 registered shares to an employee of Zone, which shall be subject to an 18
month lockup agreement, (IV) 686,333 unregistered shares to independent
contractors of the Company for services rendered or to be rendered, 478,000 of
which shall be subject to an 18 month lockup agreement and 50,000 of which shall
be subject to a 24 month lockup agreement, (V) 250,000 shares of Common Stock
authorized by the Board of Directors for issuance to various individuals, at the
discretion of the Chief Executive Officer, which shall be subject to an 18 month
lockup agreement, and (VI) upon completion of the transactions contemplated by
the MoviePass SPA, 500,000 unregistered shares to each of Ted Farnsworth (Chief
Executive Officer and Chairman of the board) and Muralikrishna Gadiyaram (a
non-independent director and consultant of the Company), which shall be subject
to an 18 month lockup agreement, 237,500 unregistered shares to Palladium
Capital Advisors, LLC (“Palladium”) as a financial advisory fee in connection
with the transactions contemplated by the MoviePass SPA, as amended, up to an
additional 166,667 unregistered shares to Palladium in the event the Company
exercises its right to purchase additional shares of MoviePass pursuant to that
certain Investment Option Agreement, dated as of October 11, 2017, in accordance
with the placement agent agreement between Palladium and the Company, and shares
of Common Stock issuable upon the exercise of warrants that may be issued to
Palladium as set forth in Schedule 3(g) of the November Securities Purchase
Agreement.

 

(c) Valid Issuance; Available Shares; Affiliates. All of such outstanding shares
are duly authorized and have been, or upon issuance will be, validly issued and
are fully paid and nonassessable.

 

(d) Existing Securities; Obligations. Except as disclosed in the SEC Documents:
(A) none of the Company’s or any Subsidiary’s shares, interests or capital stock
is subject to preemptive rights or any other similar rights or Liens suffered or
permitted by the Company or any Subsidiary; (B) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares, interests or capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares, interests or capital stock of the Company or
any of its Subsidiaries or options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any shares,
interests or capital stock of the Company or any of its Subsidiaries; (C) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act; (D) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (E) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities; and (F) neither the
Company nor any Subsidiary has any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement.

 



 10 

 

 

(e) Organizational Documents. The Company has furnished to the Buyers true,
correct and complete copies of the Company’s Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all Convertible Securities and the
material rights of the holders thereof in respect thereto.

 

3.14 Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries, (i) except as disclosed in the SEC Documents or Schedule 3(s) of
the November Securities Purchase Agreement, has any outstanding debt securities,
notes, credit agreements, credit facilities or other agreements, documents or
instruments evidencing Indebtedness of the Company or any of its Subsidiaries or
by which the Company or any of its Subsidiaries is or may become bound, (ii) is
a party to any contract, agreement or instrument, except as disclosed in the SEC
Documents, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) has any financing
statements securing obligations in any amounts filed in connection with the
Company or any of its Subsidiaries, except as disclosed in the SEC Documents;
(iv) after giving effect to this Agreement, is in violation of any term of, or
in default under, any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (v) is a
party to any contract, agreement or instrument relating to any Indebtedness,
other than the Transaction Documents (as defined in the August Securities
Purchase Agreement), the Transaction Documents (as defined in the November
Securities Purchase Agreement), and when issued, the Exchange Note, the
performance of which, in the judgment of the Company’s officers, could
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any of its Subsidiaries have any liabilities or obligations required to be
disclosed in the SEC Documents which are not so disclosed in the SEC Documents,
other than those incurred in the ordinary course of the Company’s or its
Subsidiaries’ respective businesses and which, individually or in the aggregate,
do not or could not have a Material Adverse Effect.

 

3.15 Litigation There is no action, suit, arbitration, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board, other
Governmental Entity, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company’s or its Subsidiaries’
officers or directors that would reasonably be expected to have a Material
Adverse Effect on the Company or its Subsidiaries, whether of a civil or
criminal nature or otherwise, in their capacities as such, except as disclosed
in the SEC Documents or in Schedule 3(t) of the November Securities Purchase
Agreement. No director, officer or employee of the Company or any of its
subsidiaries has willfully violated 18 U.S.C. §1519 or engaged in spoliation in
reasonable anticipation of litigation. Without limitation of the foregoing,
there has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC involving the Company, any of its
Subsidiaries or any current or former director or officer of the Company or any
of its Subsidiaries. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the 1933 Act or the 1934 Act. Neither the Company nor any of its
Subsidiaries is subject to any order, writ, judgment, injunction, decree,
determination or award of any Governmental Entity.

 



 11 

 

 

3.16 Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided the Holder or its agents or counsel with any
information that constitutes or would reasonably be expected to constitute
material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Exchange Documents. The Company understands and confirms
that the Holder will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the Holder
regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
Each press release issued by the Company or any of its Subsidiaries during the
twelve (12) months preceding the date of this Agreement did not at the time of
release contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, liabilities, prospects, operations (including results thereof) or
conditions (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly announced or
disclosed.

 

4. Holder’s Representations and Warranties. As a material inducement to the
Company to enter into this Agreement and consummate the Exchange, the Holder
represents, warrants and covenants with and to the Company as follows:

 

4.1 Reliance on Exemptions. The Holder understands that the Securities are being
offered and exchanged in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Holder’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Holder set forth herein and in the Exchange Documents
in order to determine the availability of such exemptions and the eligibility of
the Holder to acquire the Securities.

 

4.2 No Governmental Review. The Holder understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

4.3 Validity; Enforcement. This Agreement and the Exchange Documents to which
the Holder is a party have been duly and validly authorized, executed and
delivered on behalf of the Holder and shall constitute the legal, valid and
binding obligations of the Holder enforceable against the Holder in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 



 12 

 

 

4.4 No Conflicts. The execution, delivery and performance by the Holder of this
Agreement and the Exchange Documents to which the Holder is a party, and the
consummation by the Holder of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the Holder
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Holder is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Holder, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Holder to perform its obligations hereunder.

 

4.5 Investment Risk; Sophistication. The Holder is acquiring the Exchange
Warrant (and upon exercise of the Exchange Warrant, the Exchange Warrant Shares)
hereunder in the ordinary course of its business. The Holder has such knowledge,
sophistication, and experience in business and financial matters so as to be
capable of evaluation of the merits and risks of the prospective investment in
the Exchange Warrant (and upon exercise of the Exchange Warrant, the Exchange
Warrant Shares), and has so evaluated the merits and risk of such investment.
The Holder is an “accredited investor” as defined in Regulation D under the
Securities Act.

 

4.6 Ownership of Remaining August Warrants. The Holder owns the August Warrants
free and clear of any Liens (other than the obligations pursuant to this
Agreement, the Transaction Documents (as defined in the August Securities
Purchase Agreement) and applicable securities laws).

 

5. Disclosure of Transaction. The Company shall, on or before 8:30 a.m., New
York City Time, on or prior to the first business day after the date of this
Agreement, file a Current Report on Form 8-K describing the terms of the
transactions contemplated hereby in the form required by the 1934 Act and
attaching the Exchange Documents, to the extent they are required to be filed
under the 1934 Act, that have not previously been filed with the SEC by the
Company (including, without limitation, this Agreement) as exhibits to such
filing (including all attachments, the “8-K Filing”). From and after the filing
of the 8-K Filing, the Company shall have disclosed all material, non-public
information (if any) provided up to such time to the Holder by the Company or
any of its Subsidiaries or any of their respective officers, directors,
employees or agents. In addition, effective upon the filing of the 8-K Filing,
the Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement with respect to the transactions contemplated by
the Exchange Documents or as otherwise disclosed in the 8-K Filing, whether
written or oral, between the Company, any of its Subsidiaries or any of their
respective officers, directors, affiliates, employees or agents, on the one
hand, and any of the Holder or any of their affiliates, on the other hand, shall
terminate. Neither the Company, its Subsidiaries nor the Holder shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior approval of the Holder, to make a press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the 8-K Filing and contemporaneously therewith or (ii) as is required by
applicable law and regulations (provided that in the case of clause (i) the
Holder shall be consulted by the Company in connection with any such press
release or other public disclosure prior to its release). Without the prior
written consent of the Holder (which may be granted or withheld in the Holder’s
sole discretion), except as required by applicable law, the Company shall not
(and shall cause each of its Subsidiaries and affiliates to not) disclose the
name of the Holder in any filing, announcement, release or otherwise.

 



 13 

 

 

6. No Integration. None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf shall, directly or indirectly,
make any offers or sales of any security (as defined in the Securities Act) or
solicit any offers to buy any security or take any other actions, under
circumstances that would require registration of any of the Securities under the
Securities Act or cause this offering of the Securities to be integrated with
such offering or any prior offerings by the Company for purposes of Regulation D
under the Securities Act.

 

7. Listing. The Company shall use reasonable best efforts to secure the listing
or designation for quotation (as applicable) of all of the Exchange Warrant
Shares upon the Principal Market (subject to official notice of issuance) and
shall maintain such listing of all the Exchange Warrant Shares from time to time
issuable under the terms of the Exchange Documents. The Company shall maintain
the Common Stock’s authorization for quotation on the Principal Market. Neither
the Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 7.

 

8. Fees. The Company shall promptly reimburse Kelley Drye & Warren, LLP (counsel
to the lead investor), on demand, for all reasonable, documented costs and
expenses incurred by it in connection with preparing and delivering this
Agreement (including, without limitation, all reasonable, documented legal fees
and disbursements in connection therewith, and due diligence in connection with
the transactions contemplated thereby) in an aggregate amount not to exceed
$15,000.

 

9. Holding Period. For the purposes of Rule 144, the Company acknowledges that
the holding period of the Exchange Warrant (and assuming a cashless exercise of
the Exchange Warrant, the Exchange Warrant Shares) may be tacked onto the
holding period of the August Warrants, and the Company agrees not to take a
position contrary to this Section 9. The Company acknowledges and agrees that
(assuming the Holder is not an affiliate of the Company) from and after February
16, 2018: (i) upon issuance in accordance with the terms hereof and the August
Warrant, and, upon exercise of the Exchange Warrant (assuming a cashless
exercise thereof), the Exchange Warrant Shares, respectively, are, as of the
date hereof, eligible to be resold pursuant to Rule 144, (ii) the Company is not
aware of any event reasonably likely to occur that would reasonably be expected
to result in the Exchange Warrant Shares (assuming a cashless exercise of the
Exchange Warrant) becoming ineligible to be resold by the Holder pursuant to
Rule 144 and (iii) in connection with any resale of any Exchange Warrant Shares
(assuming a cashless exercise of the Exchange Warrant) pursuant to Rule 144, the
Holder shall solely be required to provide reasonable assurances that such
Exchange Warrant Shares are eligible for resale, assignment or transfer under
Rule 144, which shall not include an opinion of Holder’s counsel. The Company
shall be responsible for any transfer agent fees or DTC fees or legal fees of
the Company’s counsel with respect to the removal of legends, if any, or
issuance of Exchange Warrant Shares in accordance herewith.

 



 14 

 

 

10. Blue Sky. The Company shall make all filings and reports relating to the
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.

 

11. Stockholder Approval. The Company shall provide each stockholder entitled to
vote at a special meeting of stockholders of the Company (the “Stockholder
Meeting”), which shall be promptly called and held not later than February 5,
2018 (the “Stockholder Meeting Deadline”), a proxy statement, in a form
reasonably acceptable to the Buyers and Kelley Drye & Warren LLP, at the expense
of the Company, with the Company obligated to reimburse the expenses of Kelley
Drye & Warren LLP incurred in connection therewith, soliciting each such
stockholder’s affirmative vote at the Stockholder Meeting for approval of
resolutions (“Stockholder Resolutions”) providing for the issuance of all of the
Securities in accordance with Nasdaq Listing Rule 5635 (the “Stockholder
Approval”, and the date the Stockholder Approval is obtained, the “Stockholder
Approval Date”), and the Company shall use its reasonable best efforts to
solicit its stockholders’ approval of such resolutions and to cause the Board of
Directors of the Company to recommend to the stockholders that they approve such
resolutions. The Company shall be obligated to seek to obtain the Stockholder
Approval by the Stockholder Meeting Deadline. If, despite the Company’s
reasonable best efforts the Stockholder Approval is not obtained on or prior to
the Stockholder Meeting Deadline, the Company shall cause an additional
Stockholder Meeting to be held on or prior to March 31, 2018. If, despite the
Company’s reasonable best efforts the Stockholder Approval is not obtained after
such subsequent stockholder meetings, the Company shall cause an additional
Stockholder Meeting to be held semi-annually thereafter until such Stockholder
Approval is obtained.

 

12. Miscellaneous Provisions. Section 9 of the August Securities Purchase
Agreement (as amended hereby) is hereby incorporated by reference herein,
mutatis mutandis.

 

[The remainder of the page is intentionally left blank]

 

 15 

 

 

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

 

COMPANY:

     

 

HELIOS AND MATHESON ANALYTICS INC.

       

By: 

/s/ Theodore Farnsworth

 

 

Name: Theodore Farnsworth     Title:   Chief Executive Officer

 



 

 

 

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

HOLDER:

       

HUDSON BAY MASTER FUND LTD

     

By:

Hudson Bay Capital Management LP, its investment manager        

By:

/s/ George Antonopoulos     Name: George Antonopoulos   Title: Authorized
Signatory 

 

 

 

 



